Citation Nr: 0001932	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97-22 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
depression, claimed as secondary to a left brachial plexus 
lesion as to which compensable status has previously been 
established under section 1151.

2.  Entitlement to a disability rating in excess of 60 
percent for residuals of a left brachial plexus lesion.

3.  Entitlement to a total rating based upon individual 
unemployability due to service-connected and otherwise 
compensable disabilities.  


REPRESENTATION

Appellant represented by:	Maryland Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The veteran
ATTORNEY FOR THE BOARD

S. J. Janec, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1959 to 
June 1962.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 1997 rating decision of the Baltimore, 
Maryland, Regional Office (RO) of the Department of Veterans 
Affairs (VA) which granted compensation benefits, under 
38 U.S.C.A. § 1151, for the residuals of a left brachial 
plexus lesion, and assigned a 60 percent disability rating.  
The RO also granted entitlement to special monthly 
compensation, under 38 U.S.C.A. § 1114(k), based upon loss of 
use of the left upper extremity.  In February 1997, the 
veteran filed a Notice of Disagreement (NOD) with the January 
1997 rating decision, and asserted that he was entitled to a 
100 percent rating for the disability.  A Statement of the 
Case (SOC) was issued in May 1997, and, in June 1997, the 
veteran filed a substantive appeal.  In the appeal, he stated 
that he was now suffering from depression, secondary to the 
pain caused by the brachial plexus lesion, and that he was 
unable to return to gainful employment.  

The veteran testified at a personal hearing before a hearing 
officer at the RO in October 1997.  In a March 1998 
Supplemental Statement of the Case (SSOC), the hearing 
officer denied a rating in excess of 60 percent for residuals 
of a left brachial plexus lesion, and declined to refer the 
matter to the Compensation and Pension Service for 
consideration of an extraschedular evaluation.  

In a March 1998 rating decision, the RO, in pertinent part, 
denied compensation benefits, under 38 U.S.C.A. § 1151, for 
depression, claimed as secondary to the pain caused by the 
brachial plexus lesion; and denied entitlement to a total 
rating based upon individual unemployability due to 
compensable disabilities.  Although the RO used "service 
connection" terminology, it is clear that the brachial 
plexus lesion is not service connected, but has been granted 
compensable status, under section 1151, "as if" that 
disability were service connected.  Therefore, if the claimed 
depression were found to be a disability secondary to the 
brachial plexus lesion, then the depression would, similarly, 
be granted compensable status, under section 1151, without 
actually being service connected.

In July 1998, the veteran's representative, on behalf of the 
veteran, filed an NOD pertaining to the denial of compensable 
status, under section 1151, for depression, and the denial as 
to individual unemployability.  Subsequently, in October 
1998, he also filed a substantive appeal pertaining to those 
issues.  

The issue of entitlement to a total rating based upon 
individual unemployability due to compensable disabilities is 
addressed in the Remand portion of this decision.  


FINDINGS OF FACT

1.  Certain medical evidence indicates that the veteran has 
suffered from depression as a result of his left brachial 
plexus lesion, although the evidence is not clear as to 
whether the disorder was acute and transitory or is a chronic 
disability.  

2.  The veteran's residuals of a left brachial plexus lesion 
are characterized by incomplete paralysis of the median and 
ulnar nerves (middle radicular group), resulting in severe 
disability and loss of function of the left arm due to pain; 
complete paralysis of the nerves has not been demonstrated.  


CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim for 
benefits under 38 U.S.C.A. § 1151 for depression, claimed as 
secondary to residuals of a left brachial plexus lesion.  
38 U.S.C.A. § 5107(a) (West 1991).  

2.  The criteria for an evaluation in excess of 60 percent 
for residuals of a left brachial plexus lesion, from the date 
of the veteran's original claim for compensation for that 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.124a, Diagnostic Codes 
8511, 8515, 8516 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A VA discharge summary from the Baltimore, Maryland, VA 
Medical Center (VAMC) indicates that the veteran was 
hospitalized at that facility from March 6, 1996, to March 
15, 1996.  He was admitted for end-stage osteoarthritis of 
the left shoulder, and a left hemiarthroplasty was performed.  
The surgery was complicated by an axillary artery injury, 
which was repaired by a left axillary brachial artery bypass.  
After the second procedure, the veteran was found to have 
neurapraxia of the brachial plexus which resolved within 72 
hours, leaving him with only subjective paresthesia in the 
left hand.  Sensation to light touch in all dermatomes was 
intact.  He began physical therapy and was placed on pain 
medication.  He was discharged in stable condition, and was 
advised to follow-up with the Orthopedic Clinic, Physical 
Therapy, and Vascular Surgery.  

VA outpatient treatment records, dated from March 1996, to 
October 1996, indicate that the veteran was seen for 
complaints of pain in the left upper extremity.  

In an October 1996 report, a VA physician indicated that the 
veteran underwent EMG testing at that time.  The impression 
was that the findings in the left upper extremity were 
abnormal with respect to electromyography and nerve 
conduction studies.  There were isolated lesions of the left 
axillary and left musculocutaneous nerves.  There was 
evidence of beginning re-innervation in the deltoid and 
biceps muscles.  There was no motor activity in the left 
supraspinatus muscle, but there was no evidence of 
denervation at rest.  Nerve conduction studies in the left 
forearm showed evidence of an ulnar and median neuropathy, 
with abnormal sensory findings and slowing of motor nerve 
conduction in both nerves.  The rest of the muscles sampled 
showed fairly good recruitment, at least 50-60 percent 
normal, without evidence of denervation.  The physician 
concluded that, since there was some motor activity even in 
the most severely affected areas, a further referral to 
physical and/or occupational therapy might improve the 
function in the left upper extremity.  

At a VA peripheral-nerves examination in December 1996, the 
veteran related that he was an unemployed iron worker.  He 
had been involved in a motor vehicle accident in 1968, and 
sustained a left rotator cuff injury.  The pain had continued 
to become progressively worse and, in March 1996, he 
underwent surgery to have the shoulder replaced.  It was 
reported that, during the procedure, an artery was damaged.  
At present, he complained of constant pain in the entire left 
arm.  He was unable to make a fist, and felt like his hand 
was asleep.  He also complained of paresthesia.  He took pain 
medication and participated in physical therapy; however, the 
pain became too severe.  He remarked that his left arm was 
totally useless, and he kept it in a sling.  EMP nerve 
conduction studies, performed in October 1996, revealed 
problems with the left axillary and left musculocutaneous 
nerves, which were consistent with ulnar and median nerve 
neuropathy on the left.  There were no abnormal findings on 
the right.  Physical examination showed 3/5 strength in the 
left arm, with no atrophy or fasciculation.  He was able to 
pinch, but had decreased sensation particularly in the ulnar 
part of the hand and the entire left upper arm.  The 
diagnosis was left brachial plexus lesion.  

At a VA orthopedic examination in December 1996, the veteran 
reported that he was right-hand dominant, and had undergone a 
total left shoulder replacement in March 1996.  The surgery 
was complicated by a vascular injury which required a bypass.  
At present, he indicated that he had only limited use of his 
left arm, and experienced chronic, severe pain.  He stated 
that he was unable to perform most activities of daily living 
because the arm was useless, and asserted that he was also 
unable to work.  Clinical evaluation revealed that there was 
diminished muscle bulk in the left shoulder region.  There 
was a dysesthetic pain present to light touch throughout the 
entire extremity.  The veteran was able only to minimally 
abduct the shoulder, and the shoulder was held at 
approximately 30 degrees of internal rotation.  He was able 
only to flex his elbow and wrist minimally.  Any movement 
generated pain.  

At a personal hearing before a hearing officer at the RO in 
October 1997, the veteran testified that his left arm often 
became swollen, and that he was unable to bend it.  He also 
testified that he had virtually no movement in the left 
shoulder, and no grip strength in the hand.  The shoulder was 
constantly painful, although the pain varied in severity.  He 
wore morphine patches to help ease the pain.  He stated that 
he was unable to do many of his normal activities of daily 
living, and had been unable to return to work.  

A report from the Mental Health Clinic at the Perry Point, 
Maryland, VAMC, dated in November 1997, related that the 
veteran was first seen in January 1997 for depression.  He 
recounted the problems he had experienced after the left 
shoulder replacement surgery, and indicated that he had lost 
the use of his left arm.  Since that time, he had become 
depressed and felt useless.  He said he was unable to tie his 
shoes and no longer enjoyed the activities in which he had 
previously engaged.  He often had ideas of suicide, but had 
not made any suicidal plans.  He experienced insomnia and 
daytime restlessness.  During the initial interview, he was 
found to be alert, well-oriented, cooperative, and coherent.  
He had an intact abstract reasoning capacity.  Short- and 
long-term memory were also intact.  He denied hallucinations 
and delusional ideas, but demonstrated a depressed mood and a 
flattened affect.  He was diagnosed as suffering from a major 
depression, secondary to the loss of function in his left 
arm.  It was noted that his treatment included sessions at 
the Pain Clinic, as well as antidepressant and sleeping 
medication.  He had responded well to the therapies, and his 
depression had lifted.  He indicated that he continued taking 
the antidepressants, but still experienced insomnia and woke 
up several times a night.  

An undated note from a psychologist at the Pain Clinic 
indicated that the veteran was treated with biofeedback, and 
participated in sessions with the chronic pain group.  He 
attended the sessions for several months, and his mood 
improved when he was prescribed the antidepressants.   It was 
noted that he had discontinued therapy shortly after the 
medication was prescribed.  The psychologist noted that the 
improvement in mood appeared related to the pain relief.  

The veteran was scheduled for a VA psychiatric examination in 
December 1997.  He failed to report for the scheduled 
exaination.  


II.  Analysis

A.  Entitlement to Benefits under 38 U.S.C.A. § 1151
on a Secondary Basis

The Board will first discuss the issue of entitlement to 
benefits under 38 U.S.C.A. § 1151 for depression, claimed as 
secondary to a left brachial plexus lesion as to which 
compensable status has previously been established under 
section 1151.

The threshold question to be addressed, in any claim, is 
whether the veteran has presented a well-grounded claim.  
38 U.S.C.A. § 5107 (West 1991); Gilbert v. Derwinski, 
1 Vet.App. 49 (1990).  If he has not, the claim must fail and 
there is no further duty to assist in its development.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet.App. 78 
(1990).  This requirement has been reaffirmed by the United 
States Court of Appeals for the Federal Circuit in its 
decision in Epps v. Gober, 126 F.3d 1464, 1469 (Fed. Cir. 
1997), cert. denied sub nom. Epps v. West, 118 S. Ct. 2348 
(1998).  That decision upheld the earlier decision of the 
United States Court of Appeals for Veterans Claims which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet.App. 341 (1996).  See Morton v. West, 12 Vet.App. 477, 
480 (1999) (noting that the Federal Circuit, in Epps v. 
Gober, supra, "rejected the appellant's argument that the 
Secretary's duty to assist is not conditional upon the 
submission of a well-grounded claim").  See also Schroeder 
v. West, 12 Vet.App. 184 (1999) (en banc order).

Because a grant of benefits under 38 U.S.C.A. § 1151 is 
analogous to a grant of service connection, the provisions of 
law governing the requirements to establish a well-grounded 
claim for service connection apply to that type of claim, as 
well.  Like all claims, a claim for secondary service 
connection must be supported by "evidence sufficient to 
justify a belief by a fair and impartial individual that the 
claim is well grounded."  38 U.S.C. § 5107(a); Buckley v. 
West, 12 Vet.App. 76, 84 (1998).  Also with regard to a claim 
for secondary service connection, a claimant must provide 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet.App. 509, 512 (1998); Reiber v. Brown, 7 Vet.App. 513, 
516-17 (1995).

The Court of Appeals for Veterans Claims has also held that, 
in order to establish that a claim for service connection is 
well grounded, there must be competent evidence of:  (1) a 
current disability (a medical diagnosis); (2) the incurrence 
or aggravation of a disease or injury in service (lay or 
medical evidence); and (3) a nexus (that is, a connection or 
link) between the in-service injury or aggravation and the 
current disability.  Competent medical evidence is required 
to satisfy this third prong.  See Elkins v. West, 12 Vet.App. 
209, 213 (1999) (en banc), citing Caluza v. Brown, 7 Vet.App. 
498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) 
(table), and Epps, supra.  Although the claim need not be 
conclusive, the statute [38 U.S.C.A. §5107] provides that 
[the claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet.App. 
609, 611 (1992).  In a claim of service connection, this 
generally means that evidence must be presented which in some 
fashion links the current disability to a period of military 
service or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1999); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet.App. 343 (1993).  

Under applicable criteria, service connection may be granted 
for a disability resulting from disease or injury which was 
incurred in, or aggravated by, active military service or 
active duty for training.  38 U.S.C.A. §§ 1110, 1131 (West 
1991).  Disability which is proximately due to or the result 
of a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (1999). 

As noted above, a claim under 38 U.S.C.A. § 1151 is analogous 
to a claim for service connection.  In furtherance of that 
legal relationship, the VA General Counsel, in a precedent 
opinion, has concluded that disability compensation may be 
paid, under 38 U.S.C.A. § 1151 and 38 C.F.R. § 3.310(a), for 
disability which is proximately due to or the result of a 
disability for which compensation has been determined to be 
payable under section 1151.  VAOPGCPREC 8-97 (Feb. 11, 1997).  

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well 
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

As noted in the Introduction, above, benefits have been 
awarded to the veteran pursuant to 38 U.S.C.A. § 1151, for 
residuals of a left brachial plexus lesion.  Pursuant to the 
General Counsel opinion cited above, disability that is 
proximately due to or the result of a disease or injury for 
which compensation is payable under section 1151 may also be 
service connected.  See 38 C.F.R. § 3.310(a); VAOPGCPREC 8-
97.  The record indicates that the veteran has received 
treatment for depression, which was found to be causally 
related to pain which resulted from the brachial plexus 
lesion.  Therefore, the Board finds that the veteran has 
submitted a well-grounded claim for benefits, under section 
1151, for that disability.  

B.  Increased Rating

The Board finds the veteran's claim for an increased rating 
is well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
The Court of Appeals for Veterans Claims has held that, when 
a veteran asserts that a service-connected disability has 
increased in severity, the claim for an increased rating is 
generally well grounded.  See Jackson v. West, 12 Vet.App. 
422, 428 (1999), citing Proscelle v. Derwinski, 2 Vet.App. 
629 (1992).  As discussed above, an award of compensation 
under 38 U.S.C.A. § 1151 is analogous to an award of 
compensation for a service-connected disability, so the 
veteran's claim is well grounded.  Furthermore, after 
reviewing the record, the Board is satisfied that all 
relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist him mandated by 38 U.S.C.A.§ 5107(a).  

In general, disability evaluations are assigned by applying a 
schedule of ratings which represent, as far as can 
practicably be determined, the average impairment of earning 
capacity.  38 U.S.C.A. § 1155.  Although the regulations 
require that, in evaluating a given disability, the 
disability be viewed in relation to its whole recorded 
history, 38 C.F.R. §§ 4.1, 4.2, 4.41, where entitlement to 
compensation has already been established, and an increase in 
the disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet.App. 55 (1994).  Cf. Powell v. West, 13 Vet.App. 31 
(1999) (holding that earlier findings may be used if the most 
recent examination is inadequate).  

The Board recognizes that the Court of Veterans Appeals 
recently held that there is a distinction between an original 
rating and a claim for an increased rating.  Thus, the rule 
espoused in the Francisco precedent, above, may not be 
applicable in the present case, because the veteran's claim 
for disability compensation under 38 U.S.C.A. § 1151 for 
residuals of a left brachial plexus lesion has remained in 
appellate status since he filed an NOD as to the initial 
decision on his original claim for that benefit.  Fenderson 
v. West, 12 Vet.App. 119, 125-26 (1999).  Under the Court's 
holding in the latter case, a veteran may assert that his 
condition at the time of his original claim was worse than it 
was at a later stage of his appeal, and, where the record 
warrants it, VA may assign "staged ratings" to reflect 
different levels of disability during the pendency of the 
claim.  Although Fenderson did not involve a request for an 
increased rating after benefits had been awarded pursuant to 
38 U.S.C.A. § 1151, the Board finds that the holding of that 
case is, by analogy, applicable to the facts of the present 
case.  Accordingly, our analysis of this case takes the 
Fenderson decision into account.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little-used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity, or the like.  38 C.F.R. § 4.40 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating. Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (1999).

Governing criteria provide that partial loss of use of one or 
more extremities from neurological lesions is rated by 
comparison with mild, moderate, severe, or complete paralysis 
of peripheral nerves.  The term "incomplete paralysis" with 
peripheral nerve injuries indicates a degree of lost or 
impaired function substantially less than the type pictured 
for complete paralysis given with each nerve, whether due to 
varied level of nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree.  38 C.F.R. § 
4.124a (1999).  

The most recent rating decision reflects that the veteran's 
residuals of a left brachial plexus lesion have been 
evaluated as 60 percent disabling under the provisions of 
Diagnostic Code (DC) 8511 of the Rating Schedule, 38 C.F.R. § 
4.124a, which pertains to diseases of the peripheral nerves.  
Under this code, incomplete, severe paralysis of the middle 
radicular group of nerves in the minor upper extremity is 
assigned a 40 percent disability rating.  Complete paralysis 
of the middle radicular group of the minor upper extremity 
warrants a 60 percent rating.  This is the maximum rating 
available under that code.  38 C.F.R. § 4.124a, DC 8511 
(1999).  

The veteran's disability may also be rated separately as 
impairment of the median and ulnar nerves.  See Esteban v. 
Brown, 6 Vet.App. 259 (1994).  Under DC 8515, a 10 percent 
rating is assigned for mild incomplete paralysis of the 
median nerve of the minor upper extremity.  A 20 percent 
rating is assigned for moderate incomplete paralysis of the 
median nerve of the minor extremity; and a 40 percent rating 
is assigned for severe incomplete paralysis of the median 
nerve of the minor extremity.  A 60 percent rating is 
warranted for complete paralysis of the median nerve of the 
minor extremity, exhibited by the following factors:  the 
hand inclined to the ulnar side, index and middle fingers 
more extended than normally, considerable atrophy of the 
muscles of the thenar eminence, the thumb in the plane of the 
hand (ape hand); pronation incomplete and defective, absence 
of flexion of index finger and feeble flexion of middle 
finger, cannot make a fist, index and middle fingers remain 
extended; cannot flex distal phalanx of thumb, defective 
opposition and abduction of the thumb, at right angles to 
palm; flexion of wrist weakened; pain with trophic 
disturbances.  38 C.F.R. § 4.124a, DC 8515.  

Under DC 8516, a 10 percent rating is assigned for mild, 
incomplete paralysis of the ulnar nerve in either the major 
or minor extremity.  A 20 percent rating is assigned for 
moderate, incomplete paralysis of the ulnar nerve in the 
minor extremity; and a 30 percent rating is assigned for 
severe, incomplete paralysis of the ulnar nerve in the minor 
extremity.  A rating of 50 percent rating is warranted for 
complete paralysis of the ulnar nerve of the minor extremity, 
exhibited by the "griffin claw" deformity due to flexor 
contraction of the ring and little fingers, very marked 
atrophy in the dorsal interspace and thenar and hypothenar 
eminences; loss of extension of the ring and little fingers, 
inability to spread the fingers (or reverse), inability to 
adduct the thumb; and weakened flexion of the wrist.  38 
C.F.R. § 4.124a, DC 8516.  

Based upon a review of the record, the Board finds that the 
veteran's residuals of a left brachial plexus injury are most 
appropriately rated under DC 8511, and that an increased 
rating is not warranted.  The veteran has been reported to be 
right-hand dominant; therefore, his disability involves the 
minor extremity.  EMG studies of record, completed in October 
1996, do not show that the veteran suffered complete 
paralysis of any nerves in the middle radicular group.  In 
fact, while it was minimal, some motion was exhibited by the 
arm during recent examinations.  Therefore, it would appear 
that the disability should be considered under the criteria 
pertaining to incomplete paralysis.  Upon VA examinations in 
December 1996, the examiners concluded that the veteran had 
severe left arm disability as a result of the brachial plexus 
injury.  Accordingly, the disability would properly be 
considered severe, incomplete paralysis, thereby warranting a 
40 percent rating.  However, it appears that, in considering 
the veteran's complaints of pain and functional loss due to 
pain, under 38 C.F.R. § 4.40, the rating specialists, in 
accordance with 38 C.F.R. § 4.7, assigned the veteran the 
next higher rating of 60 percent.  This is the maximum rating 
available under that Code, and it is the Board's judgment 
that the 60 percent rating currently assigned best reflects 
the veteran's residuals of a left brachial plexus lesion.  

Separate ratings under DC's 8515 and 8516 would not result in 
a higher disability rating for the veteran.  Again, as noted 
above, complete paralysis has not been demonstrated in either 
of those nerves.  Therefore, even characterizing the 
disability as severe, incomplete paralysis of both nerves, 
the maximum ratings available under those codes would be 40 
and 30 percent, respectively.  However, in accordance with 
the principles for combined ratings, this would still result 
in a 60 percent disability rating.  See 38 C.F.R. § 4.25 
(1999).  

The Board has also considered whether 38 C.F.R. § 3.321(b)(1) 
might provide for an increased rating on an extraschedular 
basis.  That regulation provides that, in exceptional cases 
where schedular evaluations are found to be inadequate, "an 
extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities" may be assigned.  The 
governing norm is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  See 
VAOPGCPREC 36-97 (Dec. 12, 1997).  However, the Board finds 
no evidence of an exceptional disability picture in this 
case.  The veteran has not required frequent hospitalization 
for his left arm disability, nor is it shown that it markedly 
interferes with employment beyond the degree anticipated by 
the schedular rating.  Although the veteran has related that 
he has been unable to work since the surgery, it does not 
appear that he was working prior to the surgery.  Moreover, a 
total rating based on individual unemployability due to 
service-connected and otherwise compensable disabilities 
would be the more proper way to address this concern, and 
that issue is discussed in the Remand that follows herein.  

In conclusion, while we appreciate the veteran's sincere 
belief in the merits of his claim, the actual objective 
findings do not support an increased rating for his 
disability.  Consequently, the Board concludes that the 
preponderance of the evidence is against the claim and, 
therefore, a rating in excess of 60 percent for residuals of 
a left brachial plexus lesion is not warranted.  


ORDER

To the extent that the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for depression, secondary to residuals of 
a left brachial plexus lesion, is well grounded, thereby 
giving rise to a duty to assist in its development, the 
appeal is granted.  

Entitlement to a disability rating in excess of 60 percent 
for residuals of a left brachial plexus lesion is denied.  


REMAND

For the reasons briefly set forth above, the Board has found 
the veteran's claim for benefits under 38 U.S.C.A. § 1151 for 
depression, secondary to residuals of a left brachial plexus 
lesion, to be well grounded.  However, the evidence of record 
is currently insufficient upon which to grant the benefits 
sought.  In particular, it appears that the veteran's 
depression may have been acute and transitory in nature, and 
has been resolved.  In the November 1997 VA treatment record, 
it was noted that the veteran's suicidal ideation had 
disappeared, and his depression had lifted.  However, it is 
also noted that he continued to take antidepressants and 
occasionally had insomnia.  As the Court of Appeals for 
Veterans Claims has noted, "in the absence of proof of a 
present disability, there can be no valid claim."  
Brammer v. Derwinski, 3 Vet.App. 223, 225 (1992).  Based upon 
the evidence of record, the Board cannot conclusively 
determine whether the veteran, in fact, currently has chronic 
depression.  The RO attempted to address this concern, and 
scheduled the veteran for a psychiatric examination.  
However, he failed to report.  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or reexamination, 
and a claimant, without showing good cause, fails to report 
for such examination, and the examination was scheduled in 
conjunction with an original compensation claim, the claim 
shall be adjudicated based on the evidence of record.  38 
C.F.R. § 3.655(b) (1999); see also 38 C.F.R. § 3.158 (1999).  
The veteran is hereby advised that, while VA does have a duty 
to assist him in the development of his claim, that duty is 
not limitless.  His cooperation in responding to requests for 
information and reporting for scheduled examinations is 
required.  We wish to emphasize that "[t]he duty to assist 
in the development and adjudication of a claim is not a one-
way street."  Wamhoff v. Brown, 8 Vet.App. 517, 522 (1996).  
"If a veteran wishes help, he cannot passively wait for it 
in those circumstances where he may or should have 
information that is essential in obtaining the putative 
evidence."  Wood v. Derwinski, 1 Vet.App. 190, 193 (1991).  
See also Olson v. Principi, 3 Vet.App. 480, 483 (1992). 

In view of the foregoing, it will be necessary to have the RO 
undergo the requested development and adjudication in 
connection with the veteran's claim for benefits under 
38 U.S.C.A. § 1151 for depression, claimed as secondary to 
residuals of a left brachial plexus lesion, before a final 
order is entered by the Board regarding the claim for a total 
disability rating.  See Henderson v. West, 12 Vet.App. 11 
(1998), citing Harris v. Derwinski, 1 Vet.App. 180 (1991), 
for the proposition that, where a decision on one issue would 
have a "significant impact" upon another, and that impact 
in turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  In the event the 
section 1151 claim were to be resolved in favor of the 
veteran, it could have a significant impact upon the total-
rating claim which is currently on appeal.  

In view of the foregoing, the case is REMANDED to the RO, in 
pertinent part, for the following development:  

1.  The RO should obtain copies of any recent 
records of VA or non-VA treatment for the claimed 
depression, as well as any other service-connected 
and/or otherwise compensable disabilities, that 
have not already been associated with the 
veteran's claims file.  

2.  The veteran should be scheduled for a VA 
psychiatric examination to ascertain the 
chronicity and/or severity of his depression.  
The examiner is requested to provide a current 
diagnosis, and to note for the record whether 
the depression which initially was reported to 
have resulted from the loss of use of the 
veteran's arm is chronic and continuing, or may 
be considered to be acute and now resolved.  If 
the disorder is found to be chronic, the 
examiner should provide an opinion as to the 
degree of social and industrial impairment 
caused by the depression, and assign a numerical 
code on the Global Assessment of Functioning 
(GAF) scale, provided in the American 
Psychiatric Association's Diagnostic and 
Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examination report should 
reflect review of all pertinent material in the 
claims folder and include a complete rationale 
for all opinions expressed.  

3.  The veteran should also be scheduled for a VA 
examination by an appropriate physician to 
ascertain the degree to which his left arm 
disorder interferes with his ability to engage in 
substantially gainful employment.  After the 
examination and a review of the record, the 
examiner should express an opinion as to whether 
the veteran is precluded from gainful employment 
due solely to his service-connected or otherwise 
compensable disabilities.  A complete rationale 
for the opinion expressed should be provided.  

4.  When the above development has been completed, 
and all evidence obtained has been associated with 
the file, the claim for benefits under 38 U.S.C.A. 
§ 1151 for depression, secondary to residuals of a 
left brachial plexus lesion, and the claim for a 
total rating based on individual unemployability 
due to service-connected and otherwise compensable 
disabilities, should be readjudicated by the RO.  
If either decision remains adverse to the veteran, 
he and his representative should be furnished with 
a Supplemental Statement of the Case and afforded 
a reasonable opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified; however, he is advised that he has the 
right to submit additional evidence and argument on the 
matter that has been remanded to the regional office.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


 



